          Case 1:18-cv-03521-RDB Document 53 Filed 09/24/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

DESMOND NDAMBI, et al., individually :
And on behalf of all others similarly situated, :
                                                :
      Plaintiff,                                :
                                                :
      v.                                        :     Civil Action No: 1:18-cv-03521 (RDB)
                                                :
CORECIVIC, INC.,                                :
                                                :
      Defendant.                                :

                               WITHRAWAL OF APPEARANCE

        The undersigned hereby withdraws the appearance of Kenneth Maxwell Bernas as co-

counsel representing Defendant Corecivic, Inc.

                                                CORE CIVIC INC.
                                                By Counsel


                                        By:      /s/ K. Maxwell Bernas
                                                Matthew D. Berkowitz, 17999
                                                K. Maxwell Bernas, 1048861
                                                2020 K Street, N.W., Suite 850
                                                Washington, D.C. 20006
                                                (202) 310-5500 (Telephone)
                                                (202) 310-5555 (Facsimile)
                                                matthew.berkowitz@carrmaloney.com
                                                maxwell.bernas@carrmaloney.com
         Case 1:18-cv-03521-RDB Document 53 Filed 09/24/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Appearance
was electronically filed and served via the Courts CM/ECF filing system, on this 24th day of
September, 2020, to:

                               Stephen F. Brennwald
                               Brennwald Caleb & Robertson
                               922 Pennsylvania Avenue, SE
                               Washington, DC 20003
                               Attorney for Plaintiff

                               Daniel P. Struck
                               STRUCK LOVE BOJANOWSKI & ACEDO, PLC
                               3100 West Ray Road, Suite 300
                               Chandler, Az 85226
                               Attorneys for Defendant CoreCivic

                               Daniel P. Schaefer
                               U.S. Attorney’s Office for the District of Columbia
                               555 Fourth Street, NW
                               Washington, DC 20530



                                          /s/ K. Maxwell Bernas
                                          K. Maxwell Bernas




                                             2
